                                 EXHIBIT A

                             Transferred Contracts




                                                     1
DOCS_DE:235004.1 13044/001
                                                                                             Date of
                                         Contract / Lease
   Contract Counterparty/Address                                 Contract/Lease Title       Contract /
                                          Debtor Party
                                                                                             Lease

3L Distribution Inc.
                                       Pinnpack Packaging   Settlement and Release
PO Box 3102                                                                                  5/15/2017
                                       LLC                  Agreement
Annapolis, MD 21403

Absolute Exhibits, Inc.
                                       Pinnpack Packaging
1382 VALENCIA AVE, SUITE H                                  General Terms and Conditions     3/29/2019
                                       LLC
TUSTIN, CA 92780

Allied Nationwide Security, Inc.
                                       Pinnpack Packaging
7247 Hayvenhurst Avenue, Suite A7                           Security Service Agreement       6/27/2016
                                       LLC
Can Nuys, CA 91406
American Dairy Queen Corporation and
Orange Julius of America               Pinnpack Packaging   DQ Data Management System
                                                                                              2/4/2019
7505 Metro Boulevard                   LLC                  Website - Terms of Use
Minneapolis, MN 55439
American Express Travel Related
Services Company, Inc.
                                       Pinnpack Packaging   American Express Card
P.O. Box 299051                                                                              7/23/2019
                                       LLC                  Acceptance Agreement
Fort Lauderdale, FL 33329
Attn: Department 87
American Express Travel Related
Services Company, Inc.
                                       Pinnpack Packaging   High ROC Supplement to the
P.O. Box 299051                                                                               8/5/2019
                                       LLC                  Card Acceptance Agreement
Fort Lauderdale, FL 33329
Attn: Department 87
Amland C. Townsend
                                       Pinnpack Packaging   Multi-Purpose Confidentiality
20617 Amanda Oak Ct                                                                          2/25/2021
                                       LLC                  Agreement
Land O Lakes, FL 34638

Belmark Inc
                                       Pinnpack Packaging   Multi-Purpose Confidentiality
600 Heritage Road                                                                             3/3/2017
                                       LLC                  Agreement
De Pere, WI 54115

Ben Vobian
                                       Pinnpack Packaging
3131 W. Ehrlinger Road                                      Employment Offer Letter         12/17/2019
                                       LLC
Janesville, WI 53546

Benlin Distribution Services Inc.
                                       Pinnpack Packaging
2769 Broadway                                               Letter re: Pricing              11/22/2017
                                       LLC
Buffalo, NY 14227

Blue Street Capital LLC
                                       Pinnpack Packaging
2120 Main Street, Suite 160                                 Master Lease Agreement           7/19/2016
                                       LLC
Huntington Beach, CA 92648




                                                                                                1
     DOCS_DE:235004.1 13044/001
Canadian Warehouse and Logistics
200 Shoemaker Street                     Pinnpack Packaging
                                                              Letter Agreement                 11/13/2020
Kitchener, Ontario, Canada               LLC
N2E 3E1
CE Capital, LLC (assignee of Jules &
Associates, Inc.)                        Pinnpack Packaging   Master Equipment Lease
                                                                                                3/15/2017
2 Great Valley Parkway, Suite 300        LLC                  Agreement
Malvern, PA 19355
CE Capital, LLC (assignee of Jules &
Associates, Inc.)
                                         Pinnpack Packaging
2 Great Valley Parkway, Suite 300                             Letter Agreement                  3/15/2017
                                         LLC
Malvern, PA 19355
Attn: Marty Conlin
CE Capital, LLC (assignee of Jules &
Associates, Inc.)
                                         Pinnpack Packaging   Addendum A to Master
2 Great Valley Parkway, Suite 300                                                               4/12/2017
                                         LLC                  Equipment Lease Agreement
Malvern, PA 19355
Attn: Marty Conlin
CE Capital, LLC (assignee of Jules &
Associates, Inc.)
                                         Pinnpack Packaging   Addendum B to Master
2 Great Valley Parkway, Suite 300                                                               4/12/2017
                                         LLC                  Equipment Lease Agreement
Malvern, PA 19355
Attn: Marty Conlin
CE Capital, LLC (assignee of Jules &
Associates, Inc.)
                                         Pinnpack Packaging   Addendum C to Master
2 Great Valley Parkway, Suite 300                                                               4/12/2017
                                         LLC                  Equipment Lease Agreement
Malvern, PA 19355
Attn: Marty Conlin
Citibank, N.A.
388 Greenwich Street, 25th               Pinnpack Packaging
                                                              Supplier Agreement                5/23/2019
New York, NY 10013                       LLC
Attn: Vasilios Kontogianis
CKE Restaurants Holdings, Inc.
                                         Pinnpack Packaging
6700 Tower Circle, Suite 1000                                 Confidentiality Agreement          1/1/2018
                                         LLC
Franklin, TN 37067

CMI Plastics, Inc.
                                         Pinnpack Packaging   Reciprocal Confidentiality and
222 Pepsi Way                                                                                    1/8/2018
                                         LLC                  Nondisclosure Agreement
Ayden NC 28513

Cool-Pak, LLC
                                         Pinnpack Packaging   Mutual Nondisclosure
401 N Rice Avenue                                                                               7/25/2017
                                         LLC                  Agreement
Oxnard, CA 93030
Dairy Queen Operators' Association and
Dairy Queen Operators' Cooperative       Pinnpack Packaging   Confidentiality Agreement/Non-
                                                                                               11/20/2018
7505 Metro Blvd.                         LLC                  Disclosure
Minneapolis, MN 55439




                                                     2
     DOCS_DE:235004.1 13044/001
David Carlos
                                      Pinnpack Packaging
1314 Western Avenue, #203                                  Consulting Agreement               3/15/2021
                                      LLC
Downey, CA 90241

David Leineweber
                                      Pinnpack Packaging
2204 Carriage Oaks Drive                                   Consulting Agreement              11/20/2018
                                      LLC
Raleigh, NC 27614

Dean R. Brown
                                      Pinnpack Packaging
408 Nakoma Drive                                           Consulting Agreement                3/5/2016
                                      LLC
Midland, MI 48640

Destiny Packaging, LLC
                                      Pinnpack Packaging   Mutual Non-Disclosure
9621 Citation Court, #C                                                                       5/25/2018
                                      LLC                  Agreement
Monterey, CA 93940

Display Pack
                                      Pinnpack Packaging   Multi-Purpose Confidentiality
650 West St                                                                                    2/1/2019
                                      LLC                  Agreement
Cedar Springs, MI 49319

Dole Packaged Foods, LLC
                                      Pinnpack Packaging   Mutual Confidentiality
3059 Townsgate Road, Suite 400                                                                 6/7/2019
                                      LLC                  Agreement
Westlake Village, CA 91361

Duris Corporation
                                      Pinnpack Packaging   Standard Industrial Single-
1966 Seasons Street                                                                            6/1/2016
                                      LLC                  Tenant Lease-Net
Simi Valley, CA 93065

Edith Capill
                                      Pinnpack Packaging
5281 Perkins Rd.                                           Cleaning Services Agreement        3/29/2021
                                      LLC
Oxnard, CA 93033

Employers Assurance Co.                                    Workers’ Compensation and
                                      Pinnpack Packaging
2550 Paseo Verde Parkway, Suite 100                        Employers Liability Insurance      7/17/2020
                                      LLC
Henderson, NV 89074                                        Policy (EIG 4559699 00)
                                                           Endorsement 001 to Workers’
Employers Assurance Co.
                                      Pinnpack Packaging   Compensation and Employers
2550 Paseo Verde Parkway, Suite 100                                                           7/17/2020
                                      LLC                  Liability Insurance Policy (EIG
Henderson, NV 89074
                                                           4559699 00)
Engitecs SAS
                                      Pinnpack Packaging
Calle 75 #110a-40                                          Quotation Nr. PIN001299             3/8/2021
                                      LLC
Bogota, Columbia

Eric Werbalowsky
                                      Pinnpack Packaging   Multi-Purpose Confidentiality
652 Cedar Place                                                                               1/22/2019
                                      LLC                  Agreement
Ventura, CA 93001

                                      Pinnpack Packaging
Fidel Cardenas                                             Offer Letter                       6/13/2016
                                      LLC




                                                  3
    DOCS_DE:235004.1 13044/001
                                  Pinnpack Packaging    Mutual Agreement to Arbitrate
Fidel Cardenas                                                                           1/6/2017
                                  LLC                   Claims

                                                        Assignment of Rights and
                                  Pinnpack Packaging
Fidel Cardenas                                          Confidentiality and Non-        1/17/2017
                                  LLC
                                                        Disclosure Agreement

Frasco, Inc.
                                  Pinnpack Packaging
2015 West Alameda Avenue                                End User Agreement               4/4/2019
                                  LLC
Burbank, CA 91502

Freeman Company
                                  Pinnpack Packaging    Multi-Purpose Confidentiality
911 Graham Drive                                                                         8/1/2016
                                  LLC                   Agreement
Fremont, OH 43420

Global Source Ltd.
                                  Pinnpack Packaging    Multi-Purpose Confidentiality
9420 Reseda Boulevard #621                                                              2/11/2019
                                  LLC                   Agreement
Northridge, CA 91324

HAVI Global Solutions LLC
                                  Pinnpack Packaging    Mutual Confidentiality
3500 Lacey Road                                                                          6/1/2018
                                  LLC                   Agreement
Downers Grove, IL 60515

Indepak Inc.
                                  Pinnpack Packaging,
2136 NE 194th Ave                                       Non-Disclosure Agreement        3/18/2017
                                  LLC
Portland, OR 97230
Infinity QS International, Inc.
12601 Fair Lakes Circle           Pinnpack Packaging
                                                        End-User License Agreement      1/12/2017
Suite 250                         LLC
Fairfax, VA 22033
Infinity QS International, Inc.
12601 Fair Lakes Circle           Pinnpack Packaging
                                                        Annual Maintenance Agreement     Undated
Suite 250                         LLC
Fairfax, VA 22033
Ira Maroofian and Dean R. Brown
                                  Pinnpack Packaging
4513 Del Moreno Drive                                   Assignment                      5/15/2017
                                  LLC
Woodland Hills, CA 91364

Jad M. Mitchell
                                  Pinnpack Packaging    Separation Agreement and
2494 Seahorse Avenue                                                                    5/14/2019
                                  LLC                   Release of All Claims
Ventura, CA 93001

Josefina Maldonado
                                  Pinnpack Packaging    Separation Agreement and
341 W. Calara Street                                                                     4/2/2019
                                  LLC                   Release of All Claims
Oxnard, CA 93033

Just Desserts
                                  Pinnpack Packaging    Multi-Purpose Confidentiality
5000 Fulton Dr                                                                          5/30/2018
                                  LLC                   Agreement
Fairfield, CA, 94534-1677



                                              4
     DOCS_DE:235004.1 13044/001
Keifer Werkzeubau Gmbh
Steinhäldenstraße 11                   Pinnpack Packaging   Multi-Purpose Confidentiality
                                                                                             5/15/2018
74199 Schwaigern                       LLC                  Agreement
Germany
Kevin Dunn
                                       Pinnpack Packaging
222 S. Catherine Avenue                                     Employment Offer Letter          6/20/2018
                                       LLC
LaGrange, IL 60525

Kevin Dunn
                                       Pinnpack Packaging   Mutual Agreement to Arbitrate
222 S. Catherine Avenue                                                                      8/13/2018
                                       LLC                  Claims
LaGrange, IL 60525

Kevin Dunn                                                  Assignment of Rights and
                                       Pinnpack Packaging
222 S. Catherine Avenue                                     Confidentiality and Non-         8/13/2018
                                       LLC
LaGrange, IL 60525                                          Disclosure Agreement

Klockner Pentaplast of America, Inc.
                                       Pinnpack Packaging
3585 Klockner Road                                          Confidentiality Agreement         5/2/2018
                                       LLC
Gordonsville, VA 22942

Larry Dunn
                                       Pinnpack Packaging
260 Bent Twig Avenue                                        Consulting Agreement             9/26/2016
                                       LLC
Camaricco, CA 93012

Law Offices of Michael R. Shevlin
                                       Pinnpack Packaging
9330 Fletcher Drive                                         Engagement Letter                6/15/2017
                                       LLC
La Mesa, CA 91944
Leech Tischman Fuscaldo & Lampl
LLC
                                       Pinnpack Packaging
200 South Los Robles Avenue, Suite                          Legal Services Agreement         3/12/2019
                                       LLC
210
Pasadena, CA 91101
Leech Tischman Fuscaldo & Lampl
LLC
                                       Pinnpack Packaging
200 South Los Robles Avenue, Suite                          Legal Services Agreement         6/10/2019
                                       LLC
210
Pasadena, CA 91101
Leech Tischman Fuscaldo & Lampl
LLC
                                       Pinnpack Packaging
200 South Los Robles Avenue, Suite                          Legal Services Agreement         8/12/2019
                                       LLC
210
Pasadena, CA 91101
Leech Tischman Fuscaldo & Lampl
LLC
                                       Pinnpack Packaging
200 South Los Robles Avenue, Suite                          Legal Services Agreement        10/18/2018
                                       LLC
210
Pasadena, CA 91101




                                                   5
    DOCS_DE:235004.1 13044/001
Leech Tischman Fuscaldo & Lampl
LLC
                                      Pinnpack Packaging
200 South Los Robles Avenue, Suite                         Legal Services Agreement        10/13/2020
                                      LLC
210
Pasadena, CA 91101
Leech Tischman Fuscaldo & Lampl
LLC
                                      Pinnpack Packaging
200 South Los Robles Avenue, Suite                         Legal Services Agreement        11/26/2019
                                      LLC
210
Pasadena, CA 91101
Leech Tischman Fuscaldo & Lampl
LLC
                                      Pinnpack Packaging
200 South Los Robles Avenue, Suite                         Legal Services Agreement          7/3/2018
                                      LLC
210
Pasadena, CA 91101
Lisbeth Williams
                                      Pinnpack Packaging   Separation Agreement and
450 Forest Park Boulevard                                                                    2/2/2018
                                      LLC                  Release of All Claims
Oxnard, CA 93036

Mary Anne's Baking
                                      Pinnpack Packaging   Multi-Purpose Confidentiality
8371 Carbide Court                                                                          9/14/2017
                                      LLC                  Agreement
Sacramento, CA 95828

Minntech Plastics LLC
                                      Pinnpack Packaging   Multi-Purpose Confidentiality
22201 Industrial Blvd                                                                      12/21/2020
                                      LLC                  Agreement
Rogers, MN 55374

Modern Packaging, Inc.
                                      Pinnpack Packaging   Multi-Purpose Confidentiality
505 Acorn Street                                                                             9/9/2016
                                      LLC                  Agreement
Deer Park, NY 11729

Mold-Tech, Inc.
                                      Pinnpack Packaging   Multi-Purpose Confidentiality
5166 Barthel Industrial Drive NE                                                            8/15/2017
                                      LLC                  Agreement
Albertville, MN 55301

Nasrin Yadegari
                                      Pinnpack Packaging
24515 Veronica Court                                       Employment Offer Letter          8/15/2016
                                      LLC
Mission Viejo, CA 92691

Ontario Refrigeration Service, Inc.
                                      Pinnpack Packaging
4601 Telephone Road, Suite 114                             Service Agreement                9/12/2019
                                      LLC
Ventura, CA 93003

Packline West Inc
                                      Pinnpack Packaging   Multi-Purpose Confidentiality
PO Box 7686                                                                                 5/10/2017
                                      LLC                  Agreement
La Verne, CA 91750

Pitney Bowes
                                      Pinnpack Packaging   Lease Agreement Amendment
3001 Summer St.                                                                             5/20/2019
                                      LLC                  Client Privilege
Stamford CT 06926



                                                  6
     DOCS_DE:235004.1 13044/001
Plastics Machinery Group, Inc.
                                         Pinnpack Packaging   Settlement and Release
5455 Perkins Road                                                                               11/2/2017
                                         LLC                  Agreement
Bedford Heights, OH 44146

Precision Pack International, Inc.
                                         Pinnpack Packaging   Multi-Purpose Confidentiality
7333 Adams Street                                                                               7/19/2018
                                         LLC                  Agreement
Paramount, CA 90723-4007

Progressive Packaging Inc.
                                         Pinnpack Packaging
14700 28th Avenue North                                       Confidentiality Agreement         7/19/2016
                                         LLC
Plymouth, MN 55447

Promise Packaging LLC
                                         Pinnpack Packaging   Multi-Purpose Confidentiality
11 Anchorage Pointe                                                                             2/11/2019
                                         LLC                  Agreement
Louisville, KY 40223

Property Tax Assistance Co., Inc.
                                         Pinnpack Packaging
16600 Woodruff Avenue, Suite 200                              Letter Agreement                  8/13/2019
                                         LLC
Bellflower, CA 90706
Rayco Security Loss Prevention Systems
Inc.                                     Pinnpack Packaging   Central Station Monitoring
                                                                                                5/23/2018
7748 Gloria Avenue                       LLC                  Agreement (AF05-0283)
Van Nuys, CA 91406
Rayco Security Loss Prevention Systems
Inc.                                     Pinnpack Packaging   Monthly Monitoring Rate
                                                                                                1/28/2021
7748 Gloria Avenue                       LLC                  Addendum Form (AF05-0283)
Van Nuys, CA 91406
REGO Restaurant Holdings, LLC
                                         Pinnpack Packaging   Mutual Confidentiality and Non-
4700 S. Syracuse Street, Suite 640                                                              9/14/2019
                                         LLC                  Disclosure Agreement
Denver, CO 80237
Retail Business Services, LLC
1385 Hancock Street
                                         Pinnpack Packaging   Mutual Confidentiality
Quincy, MA 02169                                                                                 Undated
                                         LLC                  Agreement
ATTN: Business & Regulatory Law
Dept.
Robert Barajas d/b/a RKB Packaging,
Inc.                                     Pinnpack Packaging   Brokers/Manufacturers
                                                                                                 1/1/2016
2910 Archibald Avenue., #A-437           LLC                  Representatives Agreement
Ontario, CA 91761
Safi Analytics
                                         Pinnpack Packaging
26 Carisbrook Drive                                           Terms of Service                  12/7/2020
                                         LLC
Orinda, CA 94563

Sanders Candy
                                         Pinnpack Packaging
5051 Calmview Ave                                             Letter                            7/31/2017
                                         LLC
Baldwin Park, CA 91706-1802




                                                     7
     DOCS_DE:235004.1 13044/001
Scott Bartels
                                         Pinnpack Packaging
353 Artemesia Avenue                                           Consulting Agreement             10/5/2020
                                         LLC
Ventura, CA 93001

                                                               Assignment of Rights and
                                         Pinnpack Packaging
Sergio Mejorado                                                Confidentiality and Non-         4/27/2021
                                         LLC
                                                               Disclosure Agreement

Shannon Smith
                                         Pinnpack Packaging
28265 Pine Meadow Way                                          Employment Offer Letter           7/8/2016
                                         LLC
Yorba Linda, CA 92887

Shannon Smith                                                  Assignment of Rights and
                                         Pinnpack Packaging
28265 Pine Meadow Way                                          Confidentiality and Non-          7/8/2016
                                         LLC
Yorba Linda, CA 92887                                          Disclosure Agreement

Shawn Bell
                                         Pinnpack Packaging
20 Paulownia                                                   Consulting Agreement             5/12/2020
                                         LLC
Rancho Santa Margarita, CA 92688
Silver Plastics GmbH & Co. KG
Godesberger Str. 9
                                         CarbonLite Holdings
53842 Troisdorf                                                License Agreement                11/1/2020
                                         LLC
Postfach 17 63
53827 Troisdorf
Sobeys Capital Incorporated
115 King Street                          Pinnpack Packaging
                                                               Confidentiality Agreement        7/28/2017
Stellarton, Nova Scotia                  LLC
B0K 1S0
Southern California Packaging
Equipment, Inc.                          Pinnpack Packaging
                                                               Untitled Agreement               10/9/2017
4102 Valley Boulevard                    LLC
Walnut, CA 91789
SPS Commerce, Inc.
                                         Pinnpack Packaging
333 South Seventh Street, Suite 1000                           Scope and Proposal               6/14/2019
                                         LLC
Minneapolis, MN 55402
Starbucks Corporation (d/b/a Starbucks
Coffee Company)                          Pinnpack Packaging    Confidentiality and Non-
                                                                                               10/25/2018
2401 Utah Ave. South, Ste 800            LLC                   Disclosure Agreement
Seattle, WA 96134
Straub Design Company
                                         Pinnpack Packaging    Multi-Purpose Confidentiality
4401 Quebec Ave N                                                                               8/31/2016
                                         LLC                   Agreement
New Hope, MN 55428
Sunland Consulting, Inc.
3600 Wilshire Boulevard, Suite 1610      Pinnpack Packaging
                                                               IT Support Contract               8/1/2016
Los Angeles, CA 90010                    LLC
Attn: Jeff Baek




                                                     8
    DOCS_DE:235004.1 13044/001
Sweet Candy Company
                                  Pinnpack Packaging
3780 W Directors Row                                   Confidentiality Agreement        3/21/2018
                                  LLC
Salt Lake City, UT 84104
Tamperguard
632 Rue de Hull,                  Pinnpack Packaging   Multi-Purpose Confidentiality
                                                                                        5/23/2017
LaSalle, QC H8R 1V9,              LLC                  Agreement
Canada
The Calarosa Group, Inc.
                                  Pinnpack Packaging   Multi-Purpose Confidentiality
2400 Latigo Ave                                                                         9/25/2017
                                  LLC                  Agreement
Oxnard, CA 93030

Tim Douglas
                                  Pinnpack Packaging
3062 Roia Lane                                         Offer of Employment             11/14/2018
                                  LLC
Oxnard, CA 93036

Tim Douglas                                            Assignment of Rights and
                                  Pinnpack Packaging
3062 Roia Lane                                         Confidentiality and Non-          1/9/2019
                                  LLC
Oxnard, CA 93036                                       Disclosure Agreement

T-Mobile
                                  Pinnpack Packaging
P.O. Box 742596                                        Equipment Installment Program    unknown
                                  LLC
Cincinnati, OH 45274-2596

Torn & Glasser, Inc.
                                  Pinnpack Packaging   Settlement Agreement and
1800 W. Holt Avenue                                                                     6/19/2017
                                  LLC                  Mutual General Release
Pomona, CA 91768

Trane U.S. Inc. d/b/a Trane
                                  Pinnpack Packaging   HVAC Equipment Service
31253 E. Imperial Highway                                                                4/1/2020
                                  LLC                  Agreement
Brea, CA 92821

Unifirst Corporation
                                  Pinnpack Packaging
10244 Norris Ave                                       Customer Service Agreement       5/22/2020
                                  LLC
Pacoima, CA 91331

UniVoIP, Inc.
                                  Pinnpack Packaging
830 Parkview Drive N.                                  Master Service Agreement          7/5/2016
                                  LLC
El Segundo, CA 90245
                                                       Agreement to Subscribe to
UniVoIP, Inc.
                                  Pinnpack Packaging   Hosted Voice Over IP (VOIP)
830 Parkview Drive N.                                                                  12/11/2019
                                  LLC                  Telephone System and Internet
El Segundo, CA 90245
                                                       Access Service
UniVoIP, Inc.
                                  Pinnpack Packaging
830 Parkview Drive N.                                  Subscription Agreement           2/13/2017
                                  LLC
El Segundo, CA 90245

US Merchants
                                  Pinnpack Packaging   Multi-Purpose Confidentiality
8737 Wilshire Blvd,                                                                      3/1/2021
                                  LLC                  Agreement
Beverly Hills, CA 90211



                                              9
     DOCS_DE:235004.1 13044/001
Vortex Industries, Inc.
                                      Pinnpack Packaging   Maintenance Agreement (SQ-
20 Odyssey                                                                                      12/1/2020
                                      LLC                  448271)
Irvine, CA 92618

Vortex Industries, Inc.
                                      Pinnpack Packaging   Maintenance Agreement (SQ-
20 Odyssey                                                                                      11/2/2018
                                      LLC                  392358)
Irvine, CA 92618

West Coast Air Conditioning
                                      Pinnpack Packaging   Installation of New Chiller Plant
561-A Kinetic Drive                                                                             8/30/2018
                                      LLC                  Letter Agreement
Oxnard, CA 93030
Westchester Surplus Lines Insurance
Co.                                   Pinnpack Packaging   Chubb Recall Plus (Policy
                                                                                               10/26/2020
Royal Centre Two                      LLC                  G71754467 002)
11575 Great Oaks Way, Suite 200
Weston Foods (Canada) Inc.
                                      Pinnpack Packaging   Mutual Non-Disclosure
1425 the Queensway Blvd                                                                         9/18/2017
                                      LLC                  Agreement
Etobicoke ON

WM Thermoforming Machines S.A.
                                      Pinnpack Packaging   Multi-Purpose Confidentiality
Via dei Pioppi, 3-6855                                                                          6/11/2018
                                      LLC                  Agreement
Satbio (CH) - Switzerland

Yum Restaurant Services Group, LLC
                                      Pinnpack Packaging
1441 Gardiner Lane                                         Yum Confidentiality Agreement        8/28/2018
                                      LLC
Louisville, KY 40213

Z Automation Company, Inc.
                                      Pinnpack Packaging   Multi-Purpose Confidentiality
163 N Archer Av                                                                                10/19/2018
                                      LLC                  Agreement
Mundelein, Illinois 60060




                                                  10
     DOCS_DE:235004.1 13044/001
